Case 1:16-cr-10343-ADB Document 797-3 Filed 03/22/19 Page 1 of 2




          EXHIBIT C
To:        Vikram Malhotra[vmalhotra@insysrx.com]
From:                   Case 1:16-cr-10343-ADB Document 797-3 Filed 03/22/19 Page 2 of 2
           Nellie Oquendo
Sent:      Fri 12/13/2013 5:56:58 PM (UTC)
Subject:   RE: Duke Call

 Vik,

 I’m holding the 16th – please confirm once you know the hour. Keep in mind John’s at a luncheon at noon that day and won’t be
 back till at least 1:30pm or so. Nellie

 From: Vikram Malhotra [mailto:vmalhotra@insysrx.com]
 Sent: Thursday, December 12, 2013 11:33 AM
 To: Neha Parikh; Nellie Oquendo
 Subject: Duke Call

 Dear Nel – I don’t think this call can take place before Dec 16th since our legal counsel (Leslie Zacks) is away for the holidays till Dec
 16th. I will be in touch regarding when we do this as soon as I hear from Leslie.

 Regards

 From: Leslie Zacks [mailto:LZacks@arborpharma.com]
 Sent: Thursday, December 12, 2013 11:27 AM
 To: Vikram Malhotra
 Subject: Automatic reply: Pls. confirm time for a call with Dr. Kapoor (re: Duke MSA)

 ﻿
 I will be out of the office and unable to promptly respond to your inquiry until my return on Friday, December
 16, 2013. If you need immediate assistance, please contact Lydia Campbell at 404-496-5917.

 Thanks and best regards,

 Leslie




 This email and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom they are
 addressed. If you have received this email in error please notify the system manager. This message may contain confidential information
 and is intended only for the individual named. If you are not the named addressee you should not disseminate, distribute or copy this e-
 mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-mail from your system.
 If you are not the intended recipient you are notified that disclosing, copying, distributing or taking any action in reliance on the contents
 of this information is strictly prohibited.
